AmericasActive:9434484.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14D-9 (Rule 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(D)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 Enel Generación Chile S.A. (Name of Subject Company) Enel Generación Chile S.A. (Name of Person Filing Statement) American Depository Shares (ADS) each representing 30 shares of Common Stock, no par value (Title of Class of Securities) 29244T101 (CUSIP Number of Class of Securities) Common Stock, no par value (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Raúl Arteaga E. Enel Generación Chile S.A. Santa Rosa 76 Santiago,
